Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 1 of 39                          PageID #: 4302




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

  WILLIAM HEATH HORNADY, et al.,                        )
                                                        )
                      Plaintiffs,                       ) CASE NO. 1:18-cv-00317-JB-N
                                                        )
  v.                                                    )
                                                        )
  OUTOKUMPU STAINLESS USA, LLC                          )
                                                        )
                      Defendant.                        )
                 JOINT LIST SUBMITTED PER THE COURT’S ORDER (DOC. 323)

           As the Court instructed counsel at the April 13, 2021 conference1 and in accordance with

 the Court’s April 22, 2021 Endorsed Order (Doc. 323), Plaintiffs William Heath Hornady, et al.

 (“Plaintiffs”) and Defendant Outokumpu Stainless USA, LLC (“OTK”), appearing through the

 undersigned counsel,2 submit the following Joint List in order to assist the Court in its

 deliberations:

           OTK’s Preliminary Statement: OTK believes that the record in this case shows that,

 while some facts are undisputed, many other fact questions remain to be resolved by the finder of

 fact. By listing fact questions below and stating its position of each such question, OTK does not



           1
           The parties’ understanding is that the Court requested a list of decisions to be made for a
 complete adjudication. OTK’s understanding is that this submission is to address “fact questions,”
 but Plaintiffs’ understanding is that the decision list is supposed to be comprehensive. Because of
 the various permutations of potential decisions, both parties ask the Court to treat this joint
 submission as non-binding in case, for good cause shown, either later believes that a ruling of the
 Court either eliminates an issue described here or leaves for resolution an issue not identified. The
 parties have, however, strived to make this submission comprehensive. They have also aimed to
 err on the side of over-inclusiveness with the expectation that it is easier for the Court to disregard
 what it might consider non-issues, or to evaluate different phrasings of issues, versus authoring
 new content that the parties did not include.
           2
               OTK’s counsel is e-filing this Joint List with Plaintiffs’ counsel’s authorization.



 45475604 v5
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 2 of 39                      PageID #: 4303




 concede that any fact questions (or questions of law, for that matter) are appropriate for resolution

 through a “sanctions order.” OTK has already asked for leave to brief the sanctions issues (Doc.

 328), which leave the Court denied. (Doc. 329.) OTK reserves all argument regarding the sanctions

 issues and notes that the sanctions issues that the Court identified at the March 12, 2021 show-

 cause hearing have not been briefed by any party.3

           Plaintiffs’ Preliminary Statement: Plaintiffs’ position is that all of the issues presented

 in their summary judgment submission are properly resolved without further proceedings based

 on the absence of genuine issues of material fact and / or the application of previously cited

 authorities such as Cooper v. Meridian Yachts, Ltd. 575 F. 3d 1151, 1178 (11th Cir. 2009) Evans

 v. Stephens, 407 F. 3d 1272, 1278 (11th Cir. 2005), Abrams v. Ciba Specialty Chemicals Corp.,

 663 F. Supp 2d 1259, 1266 *S.D. Ala. 2009) and similar authorities. (See Doc. 264 PageID.3336-

 3337) To the extent that any of those issues are not resolved by summary judgment, the Court can

 and should enter an Order stating material facts that are not genuinely in dispute pursuant to Rule

 56(g). Somewhat redundantly, any issues that depend on the amounts of compensable time worked

 and / or authorized for pay, the amounts of weekly payments to Plaintiffs, and whether the bonuses

 were earned over a calendar month, can be resolved by specific application of the general sanctions

 provisions in the Magistrate Judge’s October 26, 2020 Report and Recommendation (“R & R 1”)

 (Doc. 261 PageID.3270) and by applying the burden shifting approach described in that R & R.

 (Doc. 261 PageID.3276 discussing Anderson v. Mt. Clemens Pottery Co., 320 U.S. 680, 687

 (1946); Allen v. Bd. Of Pub. Educ. For Bibb Cty., 495 F. 3d 1306, 1313-1316 (11th Cir. 2007))

 The sanctions in R & R 1 pre-date the issue created by the communications between the


           3
          The possible exception in terms briefing on sanctions following the March 12 hearing
 arise from the separate issues surrounding third-party ADP, Inc.’s claim for attorneys’ fees, fees
 which OTK’s former law firm has paid. (See Doc. 317.)



 45475604 v5                                        2
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 3 of 39                      PageID #: 4304




 Defendant’s former counsel and the Court concerning the ADP subpoena. Finally, of course, a

 default judgment as to liability as a sanction would moot many of the issues Defendant identifies.



                                    PRELIMINARY QUESTION

           1.     OTK’s Question: Have Plaintiffs shown sufficient facts to entitle them to the relief

 sought from the Court in paragraph C of Plaintiffs’ “Prayer for Relief”? (Doc. 223, 3d Am. Compl.

 at PageID 2660.)

           Note: in this paragraph C, Plaintiffs ask the Court for “An order directing Defendant, at

 its own expense, to investigate and account for the number of hours actually worked for each

 workweek, and the hourly rates for each hour worked, the amount(s) paid for overtime each

 workweek, and the rates of overtime pay.”

                  OTK’s Position                                   Plaintiffs’ Position

  Granting the relief sought in Complaint              Other than to the extent the Court may make
  paragraph C for each Plaintiff and Collective        such an Order as to payments or time worked
  member could moot the finder of fact’s need          on or after January 1, 2021 paragraph C is
  to answer many of the factual questions              now moot.
  listed below.



                FACTS RELATING TO PLAINTIFFS’ “ROUNDING” CLAIMS

           OTK’s Preliminary Statement Regarding “Rounding”: Plaintiffs allege that OTK

 engaged in improper “rounding” practices for time clocked before and after the end of Plaintiffs’

 and Collective members’ scheduled shifts. Although OTK has used the term “rounding” to

 describe the on-the-clock time before and after the end of a shift, this is not a classic FLSA

 “rounding” situation. Rather, OTK sees the question as whether or not Plaintiffs and Collective

 members performed work which was not compensated. The FLSA does not require payment for

 time that is not worked, and OTK maintains that, in many instances, its employees were not


 45475604 v5                                       3
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 4 of 39                      PageID #: 4305




 performing work before the start of their scheduled shifts or after the end of their scheduled shifts.

 When work was performed before the start of a shift or after the end of a shift, OTK’s supervisors

 had the ability to ensure that employees were paid for such work.

           Plaintiffs’ Preliminary Statement Regarding “Rounding”: The “rounding” issue has

 been accurately described in Plaintiffs’ summary judgment submission.4 OTK’s preliminary

 statement immediately above describes a position about which OTK has failed to submit evidence

 sufficient to create an issue of genuine fact. Plaintiffs proved they performed work for which they

 were improperly compensated and provided sufficient evidence to show the amount and extent of

 that work through OK’s time stamp records, the testimony and declarations of assorted Plaintiffs,

 and Melissa Pledger’s 30(b)(6) testimony. OTK has been unable to meet its burden(s) to bring

 forth evidence of the precise amount of work performed or to negate the reasonableness of

 inferences drawn from the Plaintiffs’ evidence. Anderson v. Mt. Clemens Pottery Co., 328 U.S.

 680, 687 (1946); Allen v. Bd. Of Pub. Educ for Bibb Cty, 495 F. 3d 1306, 1315-1316 (11th Cir.

 2007); Tyson Foods v. Bouaphakeo, __ U.S. __; 136 S. Ct. 1036, 1047(2016); October 26, 2020

 R & R 1 (Doc. 261 Page Id. 3276)



           2.    OTK’s Fact Question: Before May 6, 2018, did each Plaintiff and each Collective

 member perform work after clocking in but before the scheduled start of his or her assigned shift?

           Note: as alleged in Plaintiffs’ Third Amended Complaint, before May 6, 2018, OTK

 employees could clock in up to 30 minutes before the scheduled start of their shifts. Plaintiffs



           4
          OTK’s suggestion that this is not a “rounding” issue is at odds with its August 2018 Team
 Member Handbook which explicitly discusses “rounding” (Doc. 244-4, PageID.2849), and its
 various communications with its attorneys which explicitly discuss “rounding.”(Docs. 189-11,
 189-12, 189-13, 189-14).



 45475604 v5                                       4
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 5 of 39                      PageID #: 4306




 allege that OTK’s time records show the exact time each employee clocks in and that this time

 before the start of each shift was rounded down “unless [OTK’s] supervisory personnel manually

 over-rode the automated rounding.” (Doc. 223, 3d Am. Compl. ¶¶ 11, 13, 16.2, 19.)

                OTK’s Position                                     Plaintiffs’ Position

  Answering this question will require                 This issue has been accurately presented and
  individualized proof for each Plaintiff and          fully developed in summary judgment
  each Collective member. When pre-shift               submissions. OTK’s stated position is
  work was actually performed, OTK’s                   inconsistent with the record before the Court
  supervisors had the ability to approve pay for       for summary judgment. The proper phrasing
  such work.                                           of any of these issues encompasses work
                                                       which OTK “suffers or permits.” 29 U.S.C.§
  Further, one reason that OTK provided a              203(g).
  “grace period” that allowed its employees to
  clock in up to the 30 minutes before the start       The decisions the Court is to make are:
  of a scheduled shift was because of where the
  parking lot and time clocks were located.               1. Did / does OTK’s rounding practice
  Many employees would have to walk                          average out so that employees are
  significant distances from the time clock to               fully compensated for the time
  their respective work stations. OTK added                  worked.
  parking lots closer to where employee
  worked, but even so, before May 2018, there             2. Have Plaintiffs provided sufficient
  were only a dozen or so time clocks in the                 evidence to show the amount and
  entire facility. (Pledger Dep. 205:22-207:8.)5             extent of time worked and / or suffered
  Plaintiff Hornady testified that, before 2016,             to work?
  the distance between the time clock and his
  work station was nine-tenths of a mile and              3. If the answer to 2 is “yes” then has
  that after 2016 the distance was more like 40,             OTK met the burden placed upon it by
  50, or 60 yards. (Hornady Dep. 26:13-                      Anderson, etc.
  28:23.)6 As a result placing time clocks
  closer to the various work stations, in May             4. Are the answers to 1, 2, or 3 impacted
  2018, OTK reduced the “grace period”                       by OTK’s failure to produce or obtain
  during which employees could clock in                      records of what time was authorized
  before the start of a shift from 30 minutes to             for pay and what was not (see
  7 minutes.                                                 Stipulated Order Doc. 212, and R & R
                                                             1)


           5
          Portions of the Melissa Pledger transcript were placed in the record at Doc. 187-1, though
 this does not appear to have included the cited lines.
           6
         Portions of Plaintiff Hornady’s transcript were placed in the record at Docs. 258-5 and
 263-2. A portion of cited pages can be found at Doc. 258-5, PageID 3211-3212.



 45475604 v5                                       5
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 6 of 39                      PageID #: 4307




  Time spent walking to one’s work station is
  not compensable time under the FLSA.



           3.    OTK’s Fact Question: Before May 6, 2018, did each Plaintiff and each Collective

 member perform work after the scheduled end of his or her assigned shift but before clocking out?

           Note: as alleged in Plaintiffs’ Third Amended Complaint, before May 6, 2018, OTK

 employees could clock out up to 14 minutes after the scheduled end of their shift. Plaintiffs allege

 that OTK’s time records show the exact time each employee clocks out and that this time after the

 end of each shift was rounded down “unless [OTK’s] supervisory personnel manually over-rode

 the automated rounding.” (Doc. 223, 3d Am. Compl. ¶¶ 11, 16.2, 19.)

                 OTK’s Position                                    Plaintiffs’ Position

  Answering this question will require                 Plaintiffs incorporate their statement about
  individualized proof for each Plaintiff and          Question 2.
  each Collective member. When post-shift
  work was actually performed, OTK’s                   OTK’s stated position is inconsistent with the
  supervisors had the ability to approve pay for       testimony of its witnesses and unsupported by
  such work.                                           any evidentiary showing to date.

  Further, one reason that OTK provided a
  “grace period” that allowed its employees to
  clock out after the end of a scheduled shift
  was because of where the time clocks were
  located. Many employees would have to
  walk significant distances from their
  respective work stations to the time clocks.
  OTK added parking lots closer to where
  employee worked, but even so, before May
  2018, there were only a dozen or so time
  clocks in the entire facility. (Pledger Dep.
  205:22-207:8.) Plaintiff Hornady testified
  that, before 2016, the distance between the
  time clock and his work station was nine-
  tenths of a mile and that after 2016 the
  distance was more like 40, 50, or 60 yards.
  (Hornady Dep. 26:13-28:23.) As a result of
  placing time clocks closer to the various
  work stations, in May 2018, OTK reduced


 45475604 v5                                       6
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 7 of 39                       PageID #: 4308




  the “grace period” during which employees
  could employees could clock out after the
  end of scheduled shift down to 7 minutes.

  Time spent walking from one’s work station
  is not compensable time under the FLSA.



           4.    OTK’s Fact Question: After May 6, 2018, did each Plaintiff and each Collective

 member perform work after clocking in but before the scheduled start of his or her assigned shift?

           Note: as alleged in Plaintiffs’ Third Amended Complaint, after May 6, 2018, OTK

 employees could clock in up to 7 minutes before the scheduled start of their shift. Plaintiffs allege

 that OTK’s time records show the exact time each employee clocks in and that this time before the

 start of each shift was rounded down “unless [OTK’s] supervisory personnel manually over-rode

 the automated rounding.” (See Doc. 223, 3d Am. Compl. ¶¶ 12, 14, 16.2, 19.)

                 OTK’s Position                                     Plaintiffs’ Position

  Answering this question will require                  Plaintiffs incorporate their statement about
  individualized proof for each Plaintiff and           Question 2.
  each Collective member. When pre-shift
  work was actually performed, OTK’s                    OTK’s stated position is inconsistent with the
  supervisors had the ability to approve pay for        testimony of its witnesses and unsupported by
  such work.                                            any evidentiary showing to date.

  In May 2018, OTK brought the total number
  of time clocks in its entire facility up from a
  dozen or so time clocks to 34 time clocks.
  (Pledger Dep. 205:22-207:8.) Having 34
  time clocks enabled OTK to place time
  clocks closer to each employees’ respective
  work station, which reduced, but did not
  entirely eliminate, the time employees spent
  walking from the time clocks to their
  respective work stations. As result of placing
  time clocks closer to the work stations, OTK
  reduced the “grace period” during which
  employees could clock in before the start of




 45475604 v5                                        7
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 8 of 39                       PageID #: 4309




  a scheduled shift from 30 minutes down to 7
  minutes.

  Time spent walking to one’s work station is
  not compensable time under the FLSA.

  Since the start of the COVID-19 pandemic,
  OTK has also allowed employees to clock in
  using an app on their phones. (Belcher Dep.
  23:15-21.)7



           5.    OTK’s Fact Question: After May 6, 2018, did each Plaintiff and each Collective

 member perform work after the scheduled end of his or her assigned shift but before clocking out?

           Note: as alleged in Plaintiffs’ Third Amended Complaint, after May 6, 2018, OTK

 employees could clock out up to 7 minutes after the scheduled end of their shift. Plaintiffs allege

 that OTK’s time records show the exact time each employee clocks out and that this time before

 the start of each shift was rounded down “unless [OTK’s] supervisory personnel manually over-

 rode the automated rounding.” (See Doc. 223, Compl. ¶¶ 12, 16.2, 19.)

                 OTK’s Position                                     Plaintiffs’ Position

  Answering this question will require                  Plaintiffs incorporate their statement about
  individualized proof for each Plaintiff and           Question 2.
  each Collective member. When post-shift
  work was actually performed, OTK’s                    OTK’s stated position is inconsistent with the
  supervisors had the ability to approve pay for        testimony of its witnesses and unsupported by
  such work.                                            any evidentiary showing to date.

  In May 2018, OTK brought the total number
  of time clocks in its entire facility up from a
  dozen or so time clocks to 34 time clocks.
  (Pledger Dep. 205:22-207:8.) Having 34
  time clocks enabled OTK to place time
  clocks closer to each employees’ respective
  work station, which reduced, but did not

          Portions of Emily Belcher’s transcript were placed in the record at Doc. 258-3, though
           7

 this does not appear to have included the cited pages.



 45475604 v5                                        8
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 9 of 39                        PageID #: 4310




  entirely eliminate, the time employees spent
  walking from the time clocks to their
  respective work stations. As result of placing
  time clocks closer to the work stations, OTK
  reduced the “grace period” during which
  employees could clock out after the end of a
  scheduled shift down to 7 minutes.

  Time spent walking from one’s work station
  is not compensable time under the FLSA.

  Since the start of the COVID-19 pandemic,
  OTK has also allowed employees to clock
  out using an app on their phones. (Belcher
  Dep. 23:15-21.)



           6.   OTK’s Fact Question: Did OTK do anything to keep track of when arriving

 employees make “relief”? (Doc. 223, 3d Am. Compl. ¶ 16.3.)

                OTK’s Position                                       Plaintiffs’ Position

  The supervisors had the ability to approve            Plaintiffs incorporate their statement about
  pay for work performed pre-shift. Where               Question 2. Specifically, this fact question is
  such an approval is indicated in OTK’s                subsumed within the Anderson burden
  records, that could indicate that “relief” work       shifting framework.
  was being performed.
                                                        OTK’s production does not include what time
                                                        was and was not approved, even as
                                                        supplemented by the ADP production.
                                                        OTK’s stated position is inconsistent with the
                                                        testimony of its witnesses and unsupported by
                                                        any evidentiary showing to date.



           7.   OTK’s Fact Question: Did each Plaintiff and each Collective member perform

 any work that was not compensated?

                OTK’s Position                                       Plaintiffs’ Position

  Answering this question will require                  Plaintiffs incorporate their statement about
  individualized proof for each Plaintiff and           Question 2. Specifically, this fact question is
  each Collective member. However, to give


 45475604 v5                                        9
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 10 of 39                       PageID #: 4311




   one example, Plaintiffs and Collective               subsumed within the Anderson burden
   members will testify that some lines stopped         shifting framework.
   operating during “lunch” on each shift
   (usually for 30 minutes) and that no work            This is not a fact question because OTK has
   was performed during this “lunch.” (See,             not asserted any position based on 29 CFR
   e.g., Stokes Dep. 59:16-60:1.)8                      § 785.19.

                                                        OTK’s stated position is inconsistent with the
                                                        testimony of its witnesses and unsupported by
                                                        any evidentiary showing to date.



            8.   OTK’s Fact Question: Did OTK seek advice of counsel regarding its “time clock”

  practices? (See, e.g., Doc. 189-10 at PageID 1824-25.)

                 OTK’s Position                                     Plaintiffs’ Position

   The finder of fact can find, based on the            The proper phrasing that encompasses this
   evidence, that the answer to this question is        question and the avoidance of what are
   “yes.”                                               otherwise mandatory liquidated damages is:
                                                        “Has OTK carried its burden of showing
   David Scheid testified that OTK changed to           ‘good faith’” Joiner v. City of Macon, 814
   7-minute “rounding” (after installing                F.2d 1537, 1539 (11th Cir. 1987) (emphasis
   additional time clocks) following the advice         added); see also Morgan v. Family Dollar
   of counsel. (Scheid Dep. 173:11-175:18;              Stores, Inc., 551 F. 3d 1233, 1282 (11th Cir.
   236:23-237:5.)9                                      2008)

                                                        The properly phrased sub-issue is:

                                                        “Has OTK carried its burden of showing both
                                                        subjective and objective good faith”? Those
                                                        terms have been explained in the authorities
                                                        cited in Plaintiffs’ summary judgment
                                                        motion.

                                                        OTK’s stated position is inconsistent with the
                                                        testimony of its witnesses and unsupported by
                                                        any evidentiary showing to date. OTK’s


          Portions of Martin Stokes’s transcript were placed in the record at Docs. 258-2 and 263-
            8

  4, though this does not appear to have included the cited lines.
            9
            Portions of the David Scheid transcript were placed in the record at Doc. 187-2. A portion
  of cited pages can be found at Doc. 187-2, PageID 1417-1419.



  45475604 v5                                      10
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 11 of 39                        PageID #: 4312




                                                        counsel’s actual advice about rounding is
                                                        fully presented in the summary judgment
                                                        submissions.



            9.    OTK’s Fact Question: Did OTK follow advice of counsel regarding its “time

  clock” practices? (See, e.g., Doc. 189-10 at PageID 1824-25; Doc. 245 at PageID 3053.)

                  OTK’s Position                                     Plaintiffs’ Position

   The finder of fact can find, based on the            Plaintiffs incorporate their statement about
   evidence, that the answer to this question is        Question 8.
   “yes.”

   David Scheid testified that OTK changed to
   7-minute “rounding” (after installing
   additional time clocks) following the advice
   of counsel. (Scheid Dep. 173:11-175:18;
   236:23-237:5.)



            10.   OTK’s Fact Question: Did OTK seek advice of counsel regarding its “rounding”

  practices? (See, e.g., Doc. 189-10 at PageID 1824-25.)

                  OTK’s Position                                     Plaintiffs’ Position

   OTK does not view the issues relating to the         Plaintiffs incorporate their statement about
   location of its time clocks as a classic             Question 8.
   “rounding” issue. Rather, OTK sees the
   question as whether Plaintiffs and Collective        Plaintiffs view the locations of time clocks as
   members performed work which was not                 irrelevant. Additionally, OTK has made no
   compensated. Nevertheless, the finder of fact        evidentiary showing about time clock
   can find, based on the evidence, that the            location since July 2015 that would create a
   answer to this question is “yes.”                    fact issue within the Anderson burden
                                                        shifting framework.
   David Scheid testified that OTK changed to
   7-minute “rounding” (after installing
   additional time clocks) following the advice
   of counsel. (Scheid Dep. 173:11-175:18;
   236:23-237:5.)




  45475604 v5                                      11
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 12 of 39                        PageID #: 4313




            11.    OTK’s Fact Question:       Did OTK follow advice of counsel regarding its

  “rounding” practices? (See, e.g., Doc. 189-10 at PageID 1824-25; Doc. 245 at PageID 3053.)

                   OTK’s Position                                    Plaintiffs’ Position

   As noted above, OTK does not view the                Plaintiffs incorporate their statements about
   issues relating to the location of its time          Question 8 and 10.
   clocks as a classic “rounding” issue. Rather,
   OTK sees the question as whether Plaintiffs          OTK has not provided evidence in summary
   and Collective members performed work                judgment filings to support its stated position.
   which was not compensated. Nevertheless,
   the finder of fact can find, based on the            OTK’s counsel’s actual advice about
   evidence, that the answer to this question is        rounding is fully presented in the summary
   “yes.”                                               judgment submissions.

   David Scheid testified that OTK changed to
   7-minute “rounding” (after installing
   additional time clocks) following the advice
   of counsel. (Scheid Dep. 173:11-175:18;
   236:23-237:5.)



                  FACTS RELATING TO PLAINTIFFS’ “WORKWEEK” CLAIMS

            OTK’s Preliminary Statement Regarding the “Workweek”:                      Plaintiffs’ Third

  Amended Complaint claims confusion on when OTK’s 168-hour workweek began and ended.

  With two possible exceptions, however, OTK’s payroll records reflect that OTK consistently pays

  its employees using a 168-hour workweek that begins at 6:00 am Sunday and ends at 5:59 am on

  the following Sunday.10 This is also what employees are told in their offer letters, is what most




            10
             The two possible exceptions (discussed below) are for (1) work performed on a shift
  starting before 6:00 am Sunday, when work continued after 6:00 am Sunday or (2) pre-shift work
  performed before 6:00 am Sunday on a shift that started at or after 6:00 am Sunday. Regarding the
  first exception, some employees are assigned a 12-hour shift starting at 7:00 pm on Saturday. The
  last hour of this shift may have been paid as part of the first workweek, based on the fact that the
  shift began before 6:00 am on Sunday.



  45475604 v5                                      12
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 13 of 39                        PageID #: 4314




  employees (including Plaintiffs and Collective members) understood, and is what OTK’s

  handbook says.

            Plaintiffs’ Preliminary Statement Regarding the “Workweek”: Plaintiffs’ position as

  to what the record evidence establishes as to a Workweek for pay purposes (which is not the same

  as a work schedule)11 is set out in its summary judgment filings, including (a) the inadmissibility

  / irrelevance of the August, 2018 Handbook and any offer letters, and (b) the authorities binding

  OTK to the statements made as to its workweek in this civil action. There is no record evidence

  basis for the statements in OTK’s preliminary statement immediately above.



            12.      OTK’s Fact Question: Did OTK pay Plaintiffs and other Collective members

  based on a 168-hour workweek starting at 6:00 am on Sunday and ending at 5:59 am on Sunday?

  (See, e.g., Doc. 189-9 at PageID 1818.)

                     OTK’s Position                                  Plaintiffs’ Position

   The payroll records and the math speak for           OTK’s stated position is inconsistent with the
   themselves.                                          record before the Court for summary
                                                        judgment. Melissa Pledger’s binding Rule
   Melissa Pledger testified that the workweek          30(b)(6) representative contradicts OTK’s
   started at 6:00 am on Sunday and ended at            stated position. OTK has put no evidence
   6:00 am the following Sunday. (Pledger Dep.          before the Court that would provide a basis
   123:1-19.) To the extent that Plaintiffs rely        for a “yes” answer as it states in its position
   on other portions of Ms. Pledger’s Rule              on Question 12.
   30(b)(6) testimony, they are cherry-picking
   and taking her testimony out of its proper           The proper phrasing of questions that
   context.                                             encompasses this issue are:

   Plaintiff Hornady testified that he also                (1) Is a fixed and regularly recurring 168
   understood that the workweek started at 6:00                hour workweek of Monday – Sunday
   am on Sunday. (Hornady Dep. 91:11-22.)                      until January 27, 2019 and Sunday –
   Other hourly employees agreed. (Stokes                      Saturday beginning January 27, 2019
                                                               established by OTK’s 30(b)(6)
                                                               testimony, its representations to the

            11
                 See Doc. 264 PageID. 3346-3347.



  45475604 v5                                      13
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 14 of 39                      PageID #: 4315




   Dep. 72:10-21; 75:5:-13; Wicker Dep.                        Court, its contemporaneous business
   38:11-15.)12                                                records showing start and end dates of
                                                               pay periods, OTK’s 2019 and 2020
   OTK’s handbook and its offer letters also                   calendars, and 29 CFR Section
   identify the workweek as running from 6:00                  516.2(a)(5) and (12);
   am Sunday to 5:59 am the following Sunday.
   (Doc. 202-2 at PageID 2099, 2124-2133.)                 (2) If the answer to 1 is “no,” then has
                                                               OTK proffered sufficient evidence
   Therefore, the finder of fact can find, based               that it actually used any different
   on the evidence, that the answer to this                    fixed, recurring 168 hour period to
   question is “yes.”                                          establish a fact issue for trial?



            13.   OTK’s Fact Question: Did OTK change its 168-hour workweek used to pay

  Plaintiffs and other Collective members as of January 27, 2019? (Doc. 223, 3d Am. Compl.

  ¶¶ 18.2, 18.3, & 18.4.)

                  OTK’s Position                                    Plaintiffs’ Position

   The payroll records and the math speak for           Plaintiffs incorporate their statement about
   themselves.                                          Question 12.

   Melissa Pledger testified that workweek
   started at 6:00 am on Sunday and ended at
   6:00 am the following Sunday. (Pledger Dep.
   123:1-19.) To the extent that Plaintiffs rely
   on other portions of Ms. Pledger’s Rule
   30(b)(6) testimony, they are cherry-picking
   and taking her testimony out of its proper
   context.

   Plaintiff Hornady testified that he also
   understood that the workweek started at 6:00
   am on Sunday. (Hornady Dep. 91:11-22.)
   Other hourly employees agreed. (Stokes
   Dep. 72:10-21; 75:5:-13; Wicker Dep.
   38:11-15.)




           Portions of the William Wicker’s transcript were placed in the record at Doc. 258-4 and
            12

  263-3, and the cited pages can be found at Doc. 258-4, PageID 3200.



  45475604 v5                                      14
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 15 of 39                      PageID #: 4316




   Therefore, the finder of fact can find, based
   on the evidence, that the answer to this
   question is “no.”



            14.   OTK’s Fact Question: Did OTK’s internal listing of its “Pay Period Beginning

  Dates” as Monday and its “Pay Period End Dates” as Sunday in its internal “Pay Summaries”

  before January 27, 2019 change OTK’s payments to Plaintiffs and other Collective members based

  on a 168-hour workweek starting at 6:00 am on Sunday and ending at 5:59 am on Sunday? (Doc.

  223, 3d Am. Compl. ¶¶ 18.2 & 18.4.)

                  OTK’s Position                                    Plaintiffs’ Position

   The payroll records and the math speak for           Plaintiffs incorporate their statement about
   themselves.                                          Question 12.

   Melissa Pledger testified that workweek
   started at 6:00 am on Sunday and ended at
   6:00 am the following Sunday. (Pledger Dep.
   123:1-19.) To the extent that Plaintiffs rely
   on other portions of Ms. Pledger’s Rule
   30(b)(6) testimony, they are cherry-picking
   and taking her testimony out of its proper
   context.

   Plaintiff Hornady testified that he also
   understood that the workweek started at 6:00
   am on Sunday. (Hornady Dep. 91:11-22.)
   Other hourly employees agreed. (Stokes
   Dep. 72:10-21; 75:5:-13; Wicker Dep.
   38:11-15.)

   OTK’s handbook and its offer letters also
   identify the workweek as running from 6:00
   am Sunday to 5:59 am the following Sunday.
   (Doc. 202-2 at PageID 2099, 2124-2133.)

   Therefore, the finder of fact can find, based
   on the evidence, that the answer to this
   question is “no.”




  45475604 v5                                      15
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 16 of 39                      PageID #: 4317




            15.   OTK’s Fact Question: Did OTK’s internal listing of its “Pay Period Beginning

  Dates” as Sunday and its “Pay Period End Dates” as Saturday in its internal “Pay Summaries” after

  January 27, 2019 change OTK’s payments to Plaintiffs and other Collective members based on a

  168-hour workweek starting at 6:00 am on Sunday and ending at 5:59 am on Sunday? (Doc. 223,

  3d Am. Compl. ¶¶ 18.3 & 18.4.)

                  OTK’s Position                                    Plaintiffs’ Position

   The payroll records and the math speak for           Plaintiffs incorporate their statement about
   themselves.                                          Question 12.

   Melissa Pledger testified that workweek
   started at 6:00 am on Sunday and ended at
   6:00 am the following Sunday. (Pledger Dep.
   123:1-19.) To the extent that Plaintiffs rely
   on other portions of Ms. Pledger’s Rule
   30(b)(6) testimony, they are cherry-picking
   and taking her testimony out of its proper
   context.

   Plaintiff Hornady testified that he also
   understood that the workweek started at 6:00
   am on Sunday. (Hornady Dep. 91:11-22.)
   Other hourly employees agreed. (Stokes
   Dep. 72:10-21; 75:5:-13; Wicker Dep.
   38:11-15.)



            16.   OTK’s Fact Question: Did OTK’s “Earnings Statements” listing “Pay Period End

  Dates” on Sundays before January 27, 2019 change OTK’s payments to Plaintiffs and other

  Collective members based on a 168-hour workweek starting at 6:00 am on Sunday and ending at

  5:59 am on Sunday? (Doc. 223, 3d Am. Compl. ¶ 18.5.)

                  OTK’s Position                                    Plaintiffs’ Position

   The payroll records and the math speak for           Plaintiffs incorporate their statement about
   themselves.                                          Question 12.




  45475604 v5                                      16
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 17 of 39                      PageID #: 4318




   Melissa Pledger testified that workweek
   started at 6:00 am on Sunday and ended at
   6:00 am the following Sunday. (Pledger Dep.
   123:1-19.) To the extent that Plaintiffs rely
   on other portions of Ms. Pledger’s Rule
   30(b)(6) testimony, they are cherry-picking
   and taking her testimony out of its proper
   context.

   Plaintiff Hornady testified that he also
   understood that the workweek started at 6:00
   am on Sunday. (Hornady Dep. 91:11-22.)
   Other hourly employees agreed. (Stokes
   Dep. 72:10-21; 75:5:-13; Wicker Dep.
   38:11-15.)

   OTK’s handbook and its offer letters also
   identify the workweek as running from 6:00
   am Sunday to 5:59 am the following Sunday.
   (Doc. 202-2 at PageID 2099, 2124-2133.)

   Therefore, the finder of fact can find, based
   on the evidence, that the answer to this
   question is “no.”



            17.   OTK’s Fact Question: Did OTK’s “Earnings Statements” listing “Pay Period End

  Dates” on Saturdays after January 27, 2019 change OTK’s payments to Plaintiffs and other

  Collective members based on a 168-hour workweek starting at 6:00 am on Sunday and ending at

  until 5:59 am on Sunday? (Doc. 223, 3d Am. Compl. ¶¶ 18.3 & 18.4.)

                  OTK’s Position                                    Plaintiffs’ Position

   The payroll records and the math speak for           Plaintiffs incorporate their statement about
   themselves.                                          Question 12.

   Melissa Pledger testified that workweek
   started at 6:00 am on Sunday and ended at
   6:00 am the following Sunday. (Pledger Dep.
   123:1-19.) To the extent that Plaintiffs rely
   on other portions of Ms. Pledger’s Rule
   30(b)(6) testimony, they are cherry-picking



  45475604 v5                                      17
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 18 of 39                          PageID #: 4319




   and taking her testimony out of its proper
   context.

   Plaintiff Hornady testified that he also
   understood that the workweek started at 6:00
   am on Sunday. (Hornady Dep. 91:11-22.)
   Other hourly employees agreed. (Stokes
   Dep. 72:10-21; 75:5:-13; Wicker Dep.
   38:11-15.)



            18.   OTK’s Fact Question: If Plaintiffs prevail on their workweek claims, can OTK

  claim any offset or credit for pre-paying overtime in weeks in which Plaintiffs and Collective

  members worked no overtime? (Doc. 228, Answer, 13th Defense at PageID 2692.)

            Note: OTK typically assigned work schedules consisting of one week of three 12-hour

  shifts (a 36-hour week) and one week of four 12-hour shifts (a 48-hour week). If Plaintiffs can

  show that OTK misdesignated its 168-hour workweek (such that the 168-hour workweek cannot

  be deemed to begin at 6:00 am on Sunday), then, for employees assigned a Sunday shift, that could

  mean that OTK paid employees for 48 hours of work in their three-day week and for 36-hours of

  work in their four-day week.

                   OTK’s Position                                       Plaintiffs’ Position

   The FLSA is not supposed to create a game                OTK has not previously claimed that it
   of “gotcha,” and employees are permitted to              intended to “pre-pay” overtime.
   pre-pay overtime.
                                                            OTK’s newly stated position is inconsistent
   Plaintiffs now say that OTK has not claimed              with the record before the Court for summary
   that it intended to “pre-pay” overtime, but              judgment. Melissa Pledger’s binding Rule
   that is because OTK paid overtime using a                30(b)(6) representative contradicts OTK’s
   168-hour workweek starting at 6:00 am on                 stated position.
   Sunday. The “pre-payment” only becomes
   an issue if Plaintiffs are permitted to run their        The entirety of any issue about credits or
   damage calculations starting OTK’s 168-                  offsets related to OTK’s 13th Defense has
   hour workweek at some time other than 6:00               been concisely addressed by the parties at
   am Sunday.                                               Doc.     233    PageId.2709,   Doc.    236
                                                            PageId.2725, and Doc. 237 PageId.2734.



  45475604 v5                                          18
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 19 of 39                       PageID #: 4320




                                                        Note: OTK’s statement suggesting that a mis-
                                                        designation of a workweek would mean that
                                                        it simply flipped what weeks it paid overtime
                                                        for is (a) just lawyers making unsupported
                                                        arguments, (b) totally wrong as illustrated by
                                                        the damages calculations filed in support of
                                                        Plaintiffs’ summary judgment motions which
                                                        give OTK the full benefit of any overtime
                                                        payments OTK attributed to either week of a
                                                        two week pay period. See Doc. 246,
                                                        PageID.3082-3083.        Those calculations
                                                        remain uncontroverted.



            19.   OTK’s Fact Question: For any time a Plaintiff or Collective member worked

  before a shift starting at 6:00 am Sunday or after a shift ending on 5:59 am on Sunday,13 is such

  Plaintiff or Collective member owed any additional overtime pay based on OTK’s “not allocating

  between different pay periods no matter what time the employee started working or stopped

  working”? (Doc. 223, 3d Am. Compl. ¶¶ 18.8, 18.9.)

                  OTK’s Position                                    Plaintiffs’ Position

   The answer to this question would require an         The properly phrased question encompassing
   individualized calculation for each Plaintiff        this issue is:
   and Collective member.
                                                        “Whatever the fixed, recurring 168 hour
                                                        workweek is determined to be for pay
                                                        purposes, were Plaintiffs compensated for all
                                                        the compensable time during that 168 hour
                                                        workweek, and were they compensated at
                                                        proper overtime rates for all compensable
                                                        time in excess of 40 hours during that 168
                                                        hour workweek?”

                                                        There is no evidence before the Court that
                                                        supports OTK’s stated position.



            13
            Whether or not 6:00 am on Sunday is, in fact, the start of OTK’s workweek will depend
  on the factfinder’s answers to questions above.



  45475604 v5                                      19
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 20 of 39                         PageID #: 4321




                                                        The Plaintiffs routinely worked or were
                                                        suffered or permitted to work (without getting
                                                        paid for rounded time) before / after shifts that
                                                        started at both 6:00 and 7:00. They are
                                                        entitled to be paid for rounded time whether
                                                        workweeks are Monday – Sunday, Sunday –
                                                        Saturday, or Sunday 6:00 a.m. – Sunday 6:00
                                                        a.m. They are also entitled to be paid for
                                                        compensable time over 40 hours calculated
                                                        over a fixed, recurring 168 hour workweek.
                                                        The scheduled shift time is irrelevant to (a)
                                                        how much compensable time was worked by
                                                        a Plaintiff on a given shift, (b) when the
                                                        workweek starts / ends, and (c) how much
                                                        each Plaintiff was entitled to be paid in any
                                                        given workweek.



            20.   OTK’s Fact Question: For any time a Plaintiff or Collective member who worked

  a shift ending at 6:59 am on Sunday or starting at 7:00 am on Sunday (e.g., when the 12-hour shift

  in the Melt Shop started at 7:00 am/pm, and not at 6:00 am/pm as in other departments),14 is such

  Plaintiff or Collective member owed any additional overtime pay based on OTK’s “not allocating

  between different pay periods no matter what time the employee started working or stopped

  working”? (Doc. 223, 3d Am. Compl. ¶¶ 18.8, 18.9.)

                  OTK’s Position                                     Plaintiffs’ Position

   The answer to this question would require an         Plaintiffs incorporate their statement about
   individualized calculation for each Plaintiff        Question 12.
   and Collective member.



            21.   Plaintiffs’ Question: With regard to any failure to utilize a fixed, recurring 168

  hour week for pay purposes and / or a failure to pay Plaintiffs for time worked and overtime worked


            14
             This question will only need to asked if it is determined that 6:00 am on Sunday is, in
  fact, the start of OTK’s workweek.



  45475604 v5                                      20
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 21 of 39                        PageID #: 4322




  within that fixed, recurring 168 hour week has OTK carried its burden of showing “good faith” or

  are liquidated damages mandatory? Joiner v. City of Macon, 814 F.2d 1537, 1539 (11th Cir. 1987)

  (emphasis added); see also Morgan v. Family Dollar Stores, Inc., 551 F. 3d 1233, 1282 (11th Cir.

  2008).

            The correctly phrased sub-issue is:     “Has OTK carried its burden of showing both

  subjective and objective good faith”? Those terms have been explained in the authorities cited in

  Plaintiffs’ summary judgment motion.

                   OTK’s Position                                    Plaintiffs’ Position

   Plaintiffs have phrased this in the form of a         This is a decision point before the Court with
   mixed question of fact and law.                       regard to FLSA all liability issues and is
                                                         before the Court for summary judgment
   On the question of fact, the evidence shows           consideration.      Compare also OTK’s
   that, with two possible exceptions not                Questions 8 -11 above.
   relevant to “good faith,” OTK pays its
   employees using a 168-hour workweek that              OTK’s current assertion about what the
   begins at 6:00 am Sunday and ends at 5:59             evidence shows is inconsistent with the record
   am the following Sunday. This practice                evidence before the Court, inconsistent with
   complies with the FLSA, and OTK can                   Melissa Pledger’s testimony, and inconsistent
   satisfy both subjective and objective “good           with the pay rime records OTK produced.
   faith” as to its 168-hour workweek starting at        The Court’s decision, however, is governed
   6:00 am on Sunday.                                    by the summary judgment submissions.



                 FACTS RELATING TO PLAINTIFFS’ “TRUING UP” CLAIMS

            OTK’s Preliminary Statement Regarding “Truing Up”: As OTK explained in its

  November 9, 2020 court filing (Doc. 267), ADP’s document production has revealed that no “true

  up” payments were paid to employees at a later date.

            Plaintiffs’ Preliminary Statement Regarding “Truing Up”: Melissa Pledger’s verified

  30(b)(6) testimony about what she referred to as “trued up” payments is accurately, concisely, and

  completely described in Plaintiffs’ summary judgment submission. (Doc. 246 Page.ID 3076-

  3077) She described a calculation performed every month to add amounts for overtime which were


  45475604 v5                                       21
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 22 of 39                     PageID #: 4323




  not timely paid in earlier pay periods. OTK’s lawyers’ explanations and unsupported assertions

  are not evidence. The only record evidence on this issue is Melissa Pledger’s 30(b)(6) testimony

  and it is undisputed and binding on OTK. Somewhat redundantly, OTK’s non-compliance with

  the June 2, 2020 Stipulated Order about supplemental deposition testimony (Doc. 212,

  PageID.2439) precludes OTK’s explanations, as does R & R 1 (Doc. 261, PageID.3272 (“As the

  Plaintiffs explain the process, the accuracy of which the Defendant does not challenge . . . “)).

  Separate and apart from the summary judgment submission, and the R & R 1 sanctions, OTK’s

  current assertions about this issue are intertwined with the events after Plaintiffs’ renewed motion

  for sanctions was filed, and after the parties’ filed objections to R & R 1. The Court is already

  reviewing the interactions between OTK and ADP about the subpoena to ADP, and OTK’s

  representations about those interactions. While transcripts of the 2021 District Court proceedings

  have been prepared an official transcript of the October 8, 2020 hearing before Magistrate Judge

  Nelson has not been released.



            22.   OTK’s Fact Question: Considering “[n]either the Earnings Statements nor the

  Pay Summary records identify amounts paid pursuant to ‘true up calculations,’” were any Plaintiffs

  or Collective Members actually paid “true up” payments on the “first payment made … during the

  following month”? (See Doc. 223, 3d Am. Compl. ¶ 18.15, 18.19.)

                  OTK’s Position                                   Plaintiffs’ Position

   The answer to this question is “no.” The pay        The properly phrased questions are:
   records and the math speak for themselves
   and show no alleged “trued up” payments in             1. “Does the summary judgment record
   subsequent paychecks.                                     leave any issue of material fact about
                                                             whether on the first paycheck released
                                                             each calendar month OTK calculated
                                                             overtime payments that it had not paid
                                                             on the regular payment date and



  45475604 v5                                     22
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 23 of 39                PageID #: 4324




                                                       added the amounts to the first
                                                       paycheck of the calendar month?” See
                                                       Arroyave v. Rossi, 296 Fed. Appx.
                                                       835, 836-837 (11th Cir. 2008);
                                                       Benavides      v.    Miami    Atlanta
                                                       Airfreight, Inc., 322 Fed. Appx. 746,
                                                       747 (11th Cir. 2009)

                                                    2. If the answer to 1 is “yes,” then has
                                                       OTK produced records quantifying
                                                       the amount of those payments as
                                                       required by 29 CFR § 516(a)(10)?

                                                    3. If the answer to 1 is “yes” and the
                                                       answer to 2 is “no” has OTK produced
                                                       records quantifying the amount it did
                                                       pay for overtime for each workweek
                                                       that is included in the first paycheck of
                                                       each calendar month to Plaintiffs? See
                                                       Anderson, etc.

                                                    4. Are the answers to 1, 2, or 3 affected
                                                       by OTK’s failure to comply with the
                                                       June 2, 2020 Stipulated Order paras.
                                                       1(b), 2, and 3 (Doc. 212, see also R &
                                                       R 1, Doc. 261)

                                                   Additional comment: The failure to record
                                                   and preserve the information required by
                                                   29 CFR §§ 516.2(a)(6),(10) and 516(b)(1)
                                                   establishes liability rather than allowing
                                                   the Court to find that inaccurate and
                                                   incomplete      records      “speak    for
                                                   themselves.” See Anderson burden
                                                   shifting principles.



            23.   OTK’s Fact Question: Did OTK make any “trued up” payments “late”? (Doc.

  223, 3d Am. Compl. ¶ 39.1.)

                  OTK’s Position                             Plaintiffs’ Position




  45475604 v5                                23
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 24 of 39                         PageID #: 4325




   The answer to this question is “no.” The pay           Plaintiffs incorporate their statement about
   records speak for themselves and show no               Question 22.
   alleged “trued up” payments that were “late.”
                                                          OTK’s stated position is inconsistent with the
                                                          record before the Court for summary
                                                          judgment, inconsistent with the testimony of
                                                          its witnesses and unsupported by any
                                                          evidentiary submission to date.



            24.    Plaintiffs’ Question: With regard to making payments for overtime pay due in

  one pay period in a later pay period as testified to by Melissa Pledger has OTK carried its burden

  of showing ”good faith” or are liquidated damages mandatory? Joiner v. City of Macon, 814 F.2d

  1537, 1539 (11th Cir. 1987) (emphasis added); see also Morgan v. Family Dollar Stores, Inc., 551

  F. 3d 1233, 1282 (11th Cir. 2008)

            The correctly phrased sub-issue is:      “Has OTK carried its burden of showing both

  subjective and objective good faith”? Those terms have been explained in the authorities cited in

  Plaintiffs’ summary judgment motion.

                   OTK’s Position                                     Plaintiffs’ Position

   Plaintiffs have phrased this in the form of a          This is a decision point before the Court with
   mixed question of fact and law.                        regard to FLSA all liability issues and is
                                                          before the Court for summary judgment
   On the question of fact, the evidence shows            consideration.      Compare also OTK’s
   that OTK did not make any “late” or “true-             Questions 8 -11 above.
   up” payments. If OTK did not make such
   payments, then the issue of OTK’s “good                OTK’s current assertion about what the
   faith” for non-existent payments is not                evidence shows is inconsistent with the record
   reached.                                               evidence before the Court, inconsistent with
                                                          Melissa Pledger’s testimony, and inconsistent
   More generally, OTK’s practices comply                 with the pay rime records OTK produced.
   with the FLSA, and OTK can satisfy both                The Court’s decision, however, is governed
   subjective and objective “good faith” as to its        by the summary judgment submissions.
   overtime payments.




  45475604 v5                                        24
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 25 of 39                       PageID #: 4326




                    FACTS RELATING TO PLAINTIFFS’ “BONUS” CLAIMS

            OTK’s Preliminary Statement Regarding Bonuses: As set forth most recently in OTK’s

  Motion for Reconsideration (Doc. 316), OTK maintains that Plaintiffs have shown no material

  disputed issues of fact regarding OTK’s bonus practices. OTK maintains that, as a matter of law

  and based on the undisputed facts, OTK’s bonus practices complied with 29 C.F.R. § 778.210.

            Plaintiffs’ Preliminary Statement Regarding Bonuses: The material facts established

  in the parties’ summary judgment submissions demonstrate that summary judgment is due

  Plaintiffs.



            25.   OTK’s Fact Question: Has OTK paid Plaintiffs and Collective members a bonus

  based on a percentage (determined each month) of the past month’s gross earnings minus any

  bonus paid that past month? (See, e.g., Doc. 189-15 at PageID 1845.)

                   OTK’s Position                                    Plaintiffs’ Position

   The finder of fact can find, based on the             The correctly phrased questions are:
   evidence, that the answer to this question is
   “yes.”                                                   1. Has Defendant waived any defense
                                                               based on 29 CFR §§778.209 and
   Applying these facts, the Court can find, as a              778.210?
   matter of law, that OTK’s bonus practices
   complied with 29 C.F.R. § 778.210.                       2. Did OTK apportion the bonuses it
                                                               paid at the end of calendar months
                                                               “back over the workweeks of the
                                                               period during which it was earned”?
                                                               29 CRF § 778.209

                                                            3. Does the summary judgment record
                                                               leave any issue of material fact about
                                                               whether bonuses are earned over a
                                                               calendar month?

                                                            4. Does OTK’s non-compliance with
                                                               paragraph 7 of the June 2, 2020
                                                               Stipulated  Order   (Doc.   212,
                                                               PageID.2440) lead to a different


  45475604 v5                                       25
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 26 of 39        PageID #: 4327




                                               answer to 3 than the answer based on
                                               the summary judgment submissions?

                                            5. The amount of the bonus was a
                                               percentage of four or six weeks of pay
                                               received during the calendar month in
                                               which the bonus was earned and not
                                               pay for work performed in the
                                               calendar month in which the bonus as
                                               earned. Do the bonuses paid by OTK
                                               result in exactly the same payments to
                                               Plaintiffs as if the bonuses were
                                               recomputed into the employee’s
                                               regular rates from the first to the last
                                               day of the month in which the bonus
                                               was earned, and then overtime
                                               payments based on those recomputed
                                               rates were made for each week falling
                                               wholly or partially within the calendar
                                               month in which they were earned?

                                            6. Is it impossible to allocate a bonus
                                               earned over a 28, 29, 30 or 31 day
                                               calendar month to the full and partial
                                               workweeks making up that 28 – 31
                                               day month? 29 CFR § 778.209(b)

                                            7. It is undisputed that OTK’s bonus
                                               amounts are a percentage of pay
                                               previously received for four or six
                                               weeks of work and that part of four or
                                               six weeks worked in the month before
                                               the calendar month in which the bonus
                                               was earned. It is undisputed that four
                                               or six week period does not include
                                               pay for some days worked in the
                                               calendar month in which the bonus
                                               was earned. If the answer to 6 is “yes”
                                               (or cannot be dispositively answered
                                               “no” by the Court) are OTK’s bonuses
                                               “reasonably and equitably” allocated
                                               to the workweeks of the period in
                                               which the bonus was earned, with
                                               overtime pay then recalculated and
                                               paid?




  45475604 v5                          26
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 27 of 39                       PageID #: 4328




                                                           8. Does the method described by
                                                              Plaintiffs in their summary judgment
                                                              submission of dividing the bonus
                                                              amount by the hours worked in the
                                                              month during which the bonus was
                                                              earned, and then incorporating that
                                                              allocated hourly amount into the daily
                                                              regular pay (and then into the weekly
                                                              regular pay) properly allocate the
                                                              bonus to the workweeks in which it is
                                                              earned?



            26.   OTK’s Fact Question:       Alternatively, has OTK been applying the bonus

  percentage “to earnings from part of the month for which the criteria were considered, and also

  part of the month before that”? (Doc. 223, 3d Am. Compl. ¶ 21.5.)

                  OTK’s Position                                     Plaintiffs’ Position

   Plaintiffs’ attempts to question the                 See Plaintiffs’ position on Question 25.
   workweeks in which monthly gross earnings
   were earned is immaterial in light of 29             OTK’s stated position is inconsistent with the
   C.F.R. § 778.210. The bonus percentage was           record before the Court for summary
   applied to straight-time and overtime                judgment.
   earnings alike.

   Moreover, if the finder of act is not able to
   determine how OTK’s bonus is allocated
   over workweeks and finds that it is
   “impossible” to allocate the bonus over
   workweeks, then OTK’s bonus structure
   would still in compliance with the FLSA, as
   set forth in 29 C.F.R. § 778.209(b).

   Specifically, the finder of fact could
   determine that certain key performance
   indicators (KPIs) used in determining the
   bonus cannot be allocated to specific
   workweeks. In such case, OTK’s bonus plan
   will, as a matter of law, comply with the
   FLSA provided OTK followed a reasonable
   and equitable method of allocation. As a
   matter of both fact and law, OTK’s bonus



  45475604 v5                                      27
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 28 of 39                       PageID #: 4329




   allocations (based on a percentage of
   earnings) were reasonable and equitable.



            27.   Agreed-Upon Fact Question: Did OTK seek advice of counsel regarding its

  “bonus” practices? (See, e.g., Doc. 189-10 at PageID 1825.)

                  OTK’s Position                                    Plaintiffs’ Position

   The finder of fact can find, based on the            OTK’s stated position is inconsistent with the
   evidence, that the answer to this question is        record before the Court for summary
   “yes.”                                               judgment.

   David Scheid testified that OTK received
   advice from counsel and concluded that
   OTK’s bonus practices were in compliance
   with the law. (Scheid Dep. 165:15-166:1.)15



            28.   Agreed-Upon Fact Question: Was OTK already in compliance with the advice

  of counsel regarding its “bonus” practices? (See, e.g., Doc. 189-10 at PageID 1825.)

                  OTK’s Position                                    Plaintiffs’ Position

   The finder of fact can find, based on the            OTK’s stated position is inconsistent with the
   evidence, that the answer to this question is        record before the Court for summary
   “yes.”                                               judgment as OTK produced no evidence of
                                                        any advice on this issue.
   David Scheid testified that OTK received
   advice from counsel and concluded that
   OTK’s bonus practices were in compliance
   with the law. (Scheid Dep. 165:15-166:1.)



            29.   Plaintiffs’ Question: With regard to the method of OTK’s bonuses, has OTK

  carried its burden of showing ‘good faith’ or are liquidated damages mandatory? Joiner v. City of


           Portions of the David Scheid transcript were placed in the record at Doc. 187-2. A
            15

  portion of cited lines can be found at Doc. 187-2, PageID 1409.



  45475604 v5                                      28
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 29 of 39                          PageID #: 4330




  Macon, 814 F.2d 1537, 1539 (11th Cir. 1987) (emphasis added); see also Morgan v. Family Dollar

  Stores, Inc., 551 F. 3d 1233, 1282 (11th Cir. 2008)

            The correctly phrased sub-issue is: “Has OTK carried its burden of showing both subjective

  and objective good faith” as those terms have been explained in the authorities cited in Plaintiffs’

  summary judgment motion.

                   OTK’s Position                                      Plaintiffs’ Position

   Plaintiffs have phrased this in the form of a          This is a decision point before the Court in
   mixed question of fact and law.                        Plaintiffs’ summary judgment motion with
                                                          regard to all liability issues, compare also
   On the question of fact, the evidence shows            OTK’s Questions 8 -11, 27 and 28 above.
   that OTK paid its bonuses based on a
   percentage of total earnings (including
   overtime). OTK’s practices comply with the
   FLSA, and OTK can satisfy both subjective
   and objective “good faith” as to its overtime
   payments.



     FACTS RELATING TO PLAINTIFFS’ “MINIMUM WAGE” AND ALTERNATIVE
                          COMMON LAW CLAIMS

            30.    Plaintiffs’ Question: For fixed, recurring 168-hour workweeks that Plaintiffs

  worked less than 40 hours of compensable time, does the FLSA allow for recovery of time that

  was compensable but not paid for (“gap time”) at either minimum wage or regular rates even if

  the amount they were paid totaled more than $7.25 for compensable work?

                   OTK’s Position                                      Plaintiffs’ Position

   Plaintiffs were almost always paid at least            Plaintiffs have not included as part of the
   $7.25 an hour, and Plaintiffs have stated that         claims in this collective action a claim, for
   they are not seeking a recovery on the basis           example, that any of them worked
   that they were paid less than $7.25 an hour.           compensable time (including rounded time)
   Therefore, Plaintiffs are entitled to no relief        totaling 25.5 hours and were paid for 24 hours
   under the FLSA for these claims.                       but were paid less than $183.60 ($25.5 X
                                                          $7.25). Instead, the issue is whether the
                                                          FLSA allows Plaintiffs to recover at either
                                                          $7.25 an hour, or regular rates, if they worked,


  45475604 v5                                        29
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 30 of 39                        PageID #: 4331




                                                          for example, 25.5 hours of compensable time
                                                          but were paid for 24 hours at regular rates.
                                                          Plaintiffs have acknowledged authorities on
                                                          both sides of the issue to the Court.



            31.    Plaintiffs’ Question: If the answer to 30 is “yes” with regard to not paying for

  rounded compensable time in weeks in which 40 hours are not worked, has OTK carried its burden

  of showing ‘good faith’ or are liquidated damages mandatory? Joiner v. City of Macon, 814 F.2d

  1537, 1539 (11th Cir. 1987) (emphasis added); see also Morgan v. Family Dollar Stores, Inc., 551

  F. 3d 1233, 1282 (11th Cir. 2008)

            The correctly phrased sub-issue is:      “Has OTK carried its burden of showing both

  subjective and objective good faith”? Those terms have been explained in the authorities cited in

  Plaintiffs’ summary judgment motion.

                   OTK’s Position                                     Plaintiffs’ Position

   Plaintiffs have phrased this in the form of a          This is a decision point before the Court in
   mixed question of fact and law.                        Plaintiffs’ summary judgment motion with
                                                          regard to all liability issues, compare also
   As set forth in response to Question 30                OTK’s Questions 8 -11, 27 and 28 above.
   above, the answer to the legal question is
   “no.” On the question of fact, the evidence
   shows that OTK paid its employees for the
   hours they worked. OTK’s practices comply
   with the FLSA, and OTK can satisfy both
   subjective and objective “good faith” as to its
   overtime payments.



            32.    Plaintiffs’ Question:   If the answer to 30 is “no” then: “Did OTK knowingly

  accept the services rendered by the Plaintiffs during time worked, rounded, and not paid for and

  the benefit thereof”?

                   OTK’s Position                                     Plaintiffs’ Position



  45475604 v5                                        30
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 31 of 39                         PageID #: 4332




   As stated above, the answer to Question 30           This issue is set out in Plaintiffs’ summary
   is “no,” so there is no FLSA claim.                  judgment submission at Doc. 245,
   Regarding alternative state law claims, the          PageID.3049.
   evidence does not show any services
   rendered by Plaintiffs that were not                 As to OTK’s position regarding Rule 23
   compensated.                                         certification, Plaintiffs respond that Rule 23 is
                                                        not the relevant provision. Instead, as set out
   As a matter of law, Collective members have          in the Second Amended Complaint, joinder in
   no state-law claims, insofar as state-law            the state-law claims is governed by Rules 18
   claims have not been certified for class             and 20. See Doc. 223, 3d Am. Compl. ¶ 46.1.
   treatment in accordance with Fed. R. Civ. P.
   23.



            33.   Plaintiffs’ Question: If the answer to 32 is “yes” then is the reasonable value of

  those services measured by the time worked and not paid for multiplied by the employee’s regular

  pay rate for that day / night exclusive of any allocated bonus?

                  OTK’s Position                                     Plaintiffs’ Position

   OTK believes that the evidence shows that it         This issue is set out in Plaintiffs’ summary
   paid Plaintiffs and Collective members for           judgment submission at Doc. 245,
   all hours they worked. However, if Plaintiffs        PageID.3050.
   were to succeed in proving otherwise, the
   only FLSA requirement here is payment of             As to OTK’s position regarding Rule 23
   minimum wage, and Plaintiffs do not                  certification, Plaintiffs respond that Rule 23 is
   contend that the payments for any 168-hour           not the relevant provision. Instead, as set out
   workweeks ever averaged out to less than             in the Second Amended Complaint, joinder in
   $7.25 an hour.                                       the state-law claims is governed by Rules 18
                                                        and 20. See Doc. 223, 3d Am. Compl. ¶ 46.1.
   As a matter of law, Collective members have
   no state-law claims, insofar as state-law
   claims have not been certified for class
   treatment in accordance with Fed. R. Civ. P.
   23.



            34.   Agreed-Upon Fact Question: Did Plaintiffs perform any work (under 40 hours in

  a workweek) for which they were not paid at the hourly rate they were paid for other work in the

  same week?



  45475604 v5                                      31
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 32 of 39                         PageID #: 4333




                  OTK’s Position                                     Plaintiffs’ Position

   Answering this question will require                 This question is encompassed by OTK’s
   individualized proof from each Plaintiff.            Question 7, as well as 2-6.
   OTK maintains that the evidence will show
   that no Plaintiff performed work that was not        As to OTK’s position regarding Rule 23
   compensated.                                         certification, Plaintiffs respond that Rule 23 is
                                                        not the relevant provision. Instead, as set out
   As a matter of law, Collective members have          in the Second Amended Complaint, joinder in
   no state-law claims, insofar as state-law            the state-law claims is governed by Rules 18
   claims have not been certified for class             and 20. See Doc. 223, 3d Am. Compl. ¶ 46.1.
   treatment in accordance with Fed. R. Civ. P.
   23.



            35.   Plaintiffs’ Question:   Except for approximately 11 Plaintiffs, neither OTK’s

  production, nor ADP’s production identifies when recorded time increments that varied from 12.0

  hours was authorized for pay, and when it was not.16 The Court has to decide how the absence of

  that authorization information effects consideration of the elements of the alternative FLSA gap

  time / common law claims.

                  OTK’s Position                                     Plaintiffs’ Position

   Comparing the hours shown on the time                Although judgment for Plaintiffs is due on
   clock records with the hours shown in the            other grounds, OTK’s failure to produce this
   pay records may not necessarily be as                information should require the Court to
   difficult as Plaintiffs make out. Time shown         assume that Plaintiffs were paid only for the
   on the time clock records but not shown in           round number of hours less than they were
   the pay records is pre-shift and post-shift          clocked-in for. (i.e. 12:07 clocked in = 12.0
   time clocked in that was not approved for            paid, 11:37 clocked in = 11:00 paid, 8:58
   overtime.                                            clocked in = 8.0 hours paid.)

   As a matter of law, Collective members have          Ultimately, this assumption would only
   no state-law claims insofar as state-law             impact damages for the alternative FLSA gap
   claims have not been certified for class             time / common law claims.
   treatment in accordance with Fed. R. Civ. P.
   23.                                                  As Plaintiffs have previously stated,
                                                        whenever a Plaintiff was clocked in for less

            16
           For the 11 Plaintiffs, that information is shown in red and green entries on records
  produced by OTK for the period after August 13, 2017 only.



  45475604 v5                                      32
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 33 of 39                        PageID #: 4334




                                                       than 4 hours, Plaintiffs assume they were paid
                                                       for 4 hours, and Plaintiffs remain willing to
                                                       make that assumption that favors OTK.

                                                       As to OTK’s position regarding Rule 23
                                                       certification, Plaintiffs respond that Rule 23 is
                                                       not the relevant provision. Instead, as set out
                                                       in the Second Amended Complaint, joinder in
                                                       the state-law claims is governed by Rules 18
                                                       and 20. See Doc. 223, 3d Am. Compl. ¶ 46.1



            36.   Plaintiffs’ Question: Whether or not judgment for liability or summary judgment

  is granted to Plaintiffs on the alternative FLSA gap time / common law claims, how does the

  absence of the authorization information affect how Plaintiffs quantify damages, and how OTK is

  permitted to respond?

                  OTK’s Position                                    Plaintiffs’ Position

   Comparing the hours shown on the time               Plaintiffs would suggest that the Court allow
   clock records with the hours shown in the           the parties a brief period of time to determine
   pay records may not be as difficult as              if they can reach a stipulation on this issue
   Plaintiffs make out. Time shown on the time         and, if not, to more precisely frame for the
   clock records but not shown in the pay              Court what evidence is available. Plaintiffs
   records is pre-shift and post-shift time            believe it only affects damages for the
   clocked in that was not approved for                alternative FLSA gap time / common law
   overtime.                                           claims. Alternatively, see Plaintiffs’ position
                                                       regarding 35.
   As a matter of law, Collective members have
   no state-law claims insofar as state-law            As to OTK’s position regarding Rule 23
   claims have not been certified for class            certification, Plaintiffs respond that Rule 23 is
   treatment in accordance with Fed. R. Civ. P.        not the relevant provision. Instead, as set out
   23.                                                 in the Second Amended Complaint, joinder in
                                                       the state-law claims is governed by Rules 18
                                                       and 20. See Doc. 223, 3d Am. Compl. ¶ 46.1.



                    FACTS RELATING TO ALL OF PLAINTIFFS’ CLAIMS

            37.   Agreed-Upon Fact Question: What is the “Regular Rate of Pay” for each Plaintiff

  and Collective member each workweek worked at OTK? See 29 U.S.C. § 207(e).


  45475604 v5                                     33
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 34 of 39                          PageID #: 4335




                   OTK’s Position                                     Plaintiffs’ Position

   The answer to the question will require               A regular rate of pay for each week has to be
   individualized calculations for each Plaintiff        calculated. That necessarily encompasses an
   and each Collective member for each                   hourly rate, or multiple hourly rates of pay
   workweek.                                             each day. Plaintiffs submit that after August
                                                         13, 2017 the question is entirely answered by
                                                         a combination of OTK’s and ADP’s records
                                                         of pay.

                                                         Before August 13, 2017, because step-up rate
                                                         information has not been produced,
                                                         calculations that would provide a regular rate
                                                         of pay for a two week period can be
                                                         performed in a manner similar to that
                                                         generically described by OTK’s prior counsel
                                                         to the Magistrate Judge on October 8, 2020
                                                         (transcript not available yet).

                                                         Resolution of this issue would also involve
                                                         Anderson considerations.

                                                         Plaintiffs also acknowledge, however, that
                                                         between the representations of OTK’s former
                                                         counsel about formulaic calculations, and also
                                                         OTK’s late-March production of hard copy
                                                         Earnings Statements, they can more precisely
                                                         estimate pre August 13, 207 weekly regular
                                                         rates of pay than they could at the time of their
                                                         filing about R & R 1. (Doc. 266 PageID.
                                                         3503-3504) Plaintiffs suggest that if this very
                                                         narrow issue cannot be promptly resolved by
                                                         stipulation, the Court permit updated
                                                         submissions on methodologies to calculate
                                                         the weekly regular rates of pay before August
                                                         13, 2017 based on what OTK’s records do
                                                         (and do not) document.



            38.    OTK’s Fact Question: If OTK is held to have violated the FLSA, was each such

  violation “willful”? (Doc. 223, 3d Am. Compl. ¶ 40.)

            Note: this question is needed to determine whether the damages go back two years from

  the date each Plaintiff or Collective member filed his or her opt-in notice with the Court or whether


  45475604 v5                                       34
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 35 of 39                         PageID #: 4336




  the damages go back three years from the date each Plaintiff or Collective member filed his or

  her opt-in notice. See 29 U.S.C. §§ 255(a) & 256(b).

                   OTK’s Position                                     Plaintiffs’ Position

   The finder of fact can find, based on the              Except for the “truing up” violations, the
   evidence, that the answer to this question is          defenses related to OTK’s stated position
   “no.”                                                  have already been stricken. (See Doc. 108,
                                                          Doc. 277 PageID.3570-3571)
   Regarding Plaintiffs’ position, the striking of
   defenses (even if the Report and                       Even were these issues not entirely resolved
   Recommendation were adopted) will not                  by Magistrate Judge Nelson’s prior Orders,
   alter Plaintiffs’ burden to prove willfulness.         they would be resolved on the same basis as
   Moreover, even if this were not Plaintiffs’            the “good faith” questions set out above in
   burden to prove, as OTK has already                    Questions 8-11, 21, 24, 29, 31.         (See
   explained in its Objection (Doc. 286) to               Plaintiffs’ summary judgment submission,
   Report and Recommendation (Doc. 277),                  Doc. 245 PageID.3051)
   OTK’s Second Defense should be revived.
                                                          With regard to the “trued-up” issue, the
                                                          mirror-image “willful” / “good faith”
                                                          considerations are resolved by the undisputed
                                                          fact that OTK did not even know what
                                                          calculations it used. (See Doc. 245 PageID.
                                                          3051, 3053)

                                                          If that residual issue was not resolved solely
                                                          based on OTK’s ignorance at the time
                                                          Plaintiffs’ summary judgment motion was
                                                          filed, an issue for the Court would be whether
                                                          the issue is also resolved based on either the
                                                          sanctions in R & R 1, or the issues that have
                                                          arisen since then about the subpoena to ADP.



            39.   OTK’s Fact Question: If OTK is held to have made an act and/or omission that

  violated the FLSA, did OTK act in good faith as to each such act and/or omission? (Doc. 228,

  Answer, 3d Defense at PageID 2690.)

            Note: this question is needed to determine whether the Court wishes to exercise its

  discretion not to award liquidated damages to Plaintiffs and Collective members. See 29 U.S.C.

  § 260.


  45475604 v5                                        35
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 36 of 39                       PageID #: 4337




                   OTK’s Position                                   Plaintiffs’ Position

   The finder of fact can find, based on the            See Plaintiffs’ statements on Questions 38.
   evidence, that the answer to this question is
   “yes.” As OTK has already explained in its
   Objection (Doc. 286) to Report and
   Recommendation (Doc. 277), OTK’s Third
   and Fourth Defenses should be revived. In
   addition, OTK’s similar Fifteenth Defense
   has not been stricken.



            40.   OTK’s Fact Question: If OTK is held to have made an act and/or omission that

  violated the FLSA, did OTK have a reasonable grounds for believing that each such act and/or

  omission was not a violation of FLSA? (Doc. 228, Answer, 3d Defense at PageID 2690.)

            Note: this question is needed to determine whether the Court wishes to exercise its

  discretion not to award liquidated damages to Plaintiffs and Collective members. See 29 U.S.C.

  § 260.

                   OTK’s Position                                   Plaintiffs’ Position

   The finder of fact can find, based on the            See Plaintiffs’ statements on Question 38.
   evidence, that the answer to this question is
   “yes.” As OTK has already explained in its
   Objection (Doc. 286) to Report and
   Recommendation (Doc. 277), OTK’s Third
   and Fourth Defenses should be revived. In
   addition, OTK’s similar Fifteenth Defense
   has not been stricken.



            41.   Plaintiffs’ Question: If the Court enters a judgment as to liability as a sanction,

  that ruling presumably moots any issue as to OTK’s stated defenses. If not, then the remaining

  questions for the Court include whether OTK has any defenses as set out in pending motions.

                   OTK’s Position                                   Plaintiffs’ Position




  45475604 v5                                      36
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 37 of 39                            PageID #: 4338




   This is a statement, not a question.                   Plaintiffs’ position is that the grounds to strike
                                                          or grant summary judgment as to each defense
   Moreover, a default ruling as to liability does        are very concisely stated at Doc. 233 to the
   not obviate the need to rely on the pay                extent Magistrate Judge Nelson referred
   records.                                               issues back to the District Court (Doc. 277,
                                                          PageID. 3573) for summary judgment
                                                          consideration, and Doc. 245, PageID. 3051-
                                                          3055.



            42.   Plaintiffs’ Question: To the extent that the Court may determine that there remains

  any issue for trial by a trier of fact, how does the sanction stated in the October 26, 2020 R & R 1

  “prohibiting the Defendant under Rule 37(b)(2)(A)(ii) from introducing any evidence to challenge

  the Plaintiffs’ case that has not already been produced in this action” specifically apply, if not

  otherwise modified by the District Court?

                  OTK’s Position                                        Plaintiffs’ Position

   This appears to be a question of law, not fact,        Plaintiffs’ core position is that there are no
   and can be addressed via motions in limine             issues for a trier of fact. However, if the Court
   at trial.                                              disagrees, then the sanction stated in R & R 1
                                                          would preclude OTK from (a) any use of
                                                          documents or data it had not produced before
                                                          October 8, 2020, (b) attacking the accuracy of
                                                          the documents and data it did produce, (c)
                                                          profering testimony contrary to, or in addition
                                                          to, what its 30(b)(6) deponents stated on any
                                                          30(b)(6) subjects including the “trued-up”
                                                          payment, and (d) seeking testimony that
                                                          contradicts the records OTK did produce, and
                                                          the testimony OTK did provide, in this case.



                         FACTS RELATING TO INJUNCTIVE RELIEF

            43.   Plaintiffs’ Questions: The evidence of record in this case establishes that OTK

  has continued its rounding practices, bonus practices, workweek designations, and “trued up”




  45475604 v5                                        37
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 38 of 39                      PageID #: 4339




  payment practices. To the extent that the Court determines such practices are unlawful, the Court

  can assess the propriety of injunctive relief as to currently employed Plaintiffs.



                 OTK’s Position                                     Plaintiffs’ Position

   OTK disagrees with Plaintiffs’ statement             To facilitate some level of finality as to
   about what the evidence of record shows,             damages for currently employed Plaintiffs,
   and OTK reserves argument regarding                  those practices of OTK which are unlawful
   injunctive relief.                                   cannot simply continue leading to a never-
                                                        ending string of follow-up lawsuits.




            [SIGNATURES ON THE FOLLOWING PAGE]




  45475604 v5                                      38
Case 1:18-cv-00317-JB-N Document 331 Filed 05/03/21 Page 39 of 39       PageID #: 4340




                                            Respectfully submitted,

                                            s/ Ian D. Rosenthal (by DCD with
                                                permission)
                                            Ian D. Rosenthal (ROSEI6905)

                                            Attorney for Plaintiffs

  OF COUNSEL:

  HOLSTON, VAUGHN & ROSENTHAL, LLC
  P.O. Box 195
  Mobile, AL 36601
  (251) 432-8883
  idr@holstonvaughan.com

  Patrick H. Sims (SIMSP8145)
  SIMS LAW FIRM, LLC
  P.O. Box 7112
  Mobile, AL 36670
  (251) 725-1316
  patrick@simslawfirm.com



                                            Respectfully submitted,

                                            s/ Devin C. Dolive
                                            Devin C. Dolive (DOLID4671)

                                            Attorney for Defendant
                                            OUTOKUMPU STAINLESS USA, LLC

  OF COUNSEL:

  BURR & FORMAN LLP
  420 North 20th St., Suite 3400
  Birmingham, Alabama 35203
  Telephone: 205-251-3000
  Facsimile: 205-458-5100
  ddolive@burr.com




  45475604 v5                          39
